922 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Owen Franklin SILVIOUS, Plaintiff-Appellant,v.AMERICAN FAMILY PUBLISHERS, Ed McMahon, Playboy Enterprises,Incorporated, M Magazine, Entrepreneur Magazine, EbonyMagazine, Sports Illustrated Magazine, Life Magazine,McCalls Magazine, Esquire Magazine, Popular ScienceMagazine, Redbook Magazine, Defendants-Appellees.
No. 90-2151.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Jan. 14, 1991.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  William M. Kidd, Senior District Judge.  (CA-90-40-C-K)
Owen Franklin Silvious, appellant pro se.
Richard Wayne Gallagher, Stephen Frederick Gandee, McNeer, Highland & McMunn, Clarksburg, W.Va., for appellees.
N.D.W.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Owen Franklin Silvious appeals from the district court's order granting defendants' motion for summary judgment in his contract action filed pursuant to 28 U.S.C. Sec. 1332.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Silvious v. American Family Publishers, CA-90-40-C-K (N.D.W.Va. July 30, 1990).  We grant leave to appeal in forma pauperis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.